05/18/2021


                                     DA 20-0520
                                                                                    Case Number: DA 20-0520

         IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   2021 MT 126N


IN THE MATTER OF:

G.H.,

          A Youth in Need of Care.


APPEAL FROM:      District Court of the Second Judicial District,
                  In and For the County of Butte/Silver Bow, Cause No. DN 19-20-RW
                  Honorable Robert J. Whelan, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Meri K. Althauser, Forward Legal, PLLC, Missoula, Montana
                  (for Mother)

                  Taryn Gray, Driscoll Hathaway Law Group, Missoula, Montana
                  (for Father)

           For Appellee:

                  Austin Knudsen, Montana Attorney General, Katie F. Schulz, Assistant
                  Attorney General, Helena, Montana

                  Mark Vucurovich, Henningsen, Vucurovich & Richardson, P.C., Butte,
                  Montana

                  Eileen Joyce, Butte-Silver Bow County Attorney, Butte, Montana



                                              Submitted on Briefs: April 21, 2021

                                                         Decided: May 18, 2021


Filed:
                            oe,,6tA- -if
                  __________________________________________
                                    Clerk
Justice Ingrid Gustafson delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     D.S. (Mother/Parent) and C.H. (Father/Parent) appeal from the September 24, 2020

Findings of Fact, Conclusions of Law, and Order Continuing Emergency Protective

Services, Determining Preservation/Reunification Services are not Required and Granting

Permanent Legal Custody issued by the Second Judicial District Court, Butte-Silver Bow

County, terminating both parents’ parental rights to G.H. (Child). We affirm.

¶3     Parents have thirteen children, none of which are in their care. This case involves

their twelfth child.1 Prior to the Montana Department of Health and Human Services, Child

and Family Services Division (Department) intervening in this case, Parents had a history

with the Department, both in Montana and Utah. In 2013, the Utah Department of Child

and Family Services sought and obtained involuntary termination of Parents’ parental

rights to eight other children under circumstances similar to those present in this case—

concerns of ongoing substance use resulting in Parents’ inability to appropriately provide



1
 A thirteenth child, A.H., was born during the pendency of this case, prompting a separate legal
intervention by the Department. Parents have secreted this child from the Department and the
Department has been unable to determine the whereabouts of this child. That cause is not before
us on this appeal.

                                               2
for the care and needs of their Child and housing instability. In 2015, the Department

intervened in relation to two additional children, obtained adjudication of the children as

youths in need of care (YINC) and was granted temporary legal custody (TLC). As Parents

had not made progress on completing court-ordered treatment plans, the Department

sought extension of TLC. At a hearing on the extension, Parents relinquished their parental

rights to these two children and they were thereafter placed by the Department for adoption.

¶4     On March 29, 2019, based on the Parents’ prior histories with the Department, both

in Utah and Montana, the Department intervened and placed newborn Child in protective

custody. The parents stipulated to emergency protective services, adjudication of Child as

a YINC, and TLC to the Department. The District Court accepted Parents’ stipulation and

adjudicated Child a YINC on May 1, 2019. On June 7, 2019, the Department petitioned to

terminate Parents’ parental rights asserting termination to be appropriate pursuant to §§ 41-

3-609(1)(d) and 41-3-423(2)(e), MCA, by having had their parental rights to Child’s

siblings terminated involuntarily under circumstances related to their ability to adequately

care for Child. The Department also requested the court order it need not provide further

reunification services pursuant to § 41-3-423(2)(e), MCA. Following the termination

hearing, the District Court terminated Mother and Father’s parental rights to Child—

finding termination warranted as the parents had previously had their parental rights to

eight of Child’s siblings involuntarily terminated under similar circumstances related to

their ability to adequately care for Child. The court also ordered the Department need not

provide further reunification services. Mother and Father appeal.


                                             3
¶5     Mother asserts the removal of Child was improper as no present danger was

identified and the Department failed to make reasonable efforts to prevent removal or

reunify her with Child. Mother also asserts the District Court violated her rights when it

terminated her parental rights without sufficient evidence. Father similarly asserts the

Department failed to produce by clear and convincing evidence relevant criteria pursuant

to §§ 41-3-609(1)(d) and 41-3-423(2)(a)-(e), MCA, and that the District Court violated his

constitutional right to parent when it terminated his parental rights after not adhering to

statutory requirements that ensure a fundamentally fair process—namely, the Department

ceased providing reasonable efforts without a judicial determination to do so.

¶6     We review a district court’s decision to terminate parental rights for abuse of

discretion—whether the court acted arbitrarily, without conscientious judgment, or

exceeded the bounds of reason resulting in substantial injustice. In re A.S., 2016 MT 156,

¶ 11, 384 Mont. 41, 373 P.3d 848. The State must prove by clear and convincing evidence

the statutory criteria for termination. In re R.L., 2019 MT 267, ¶ 12, 397 Mont. 507, 452

P.3d 890 (citing In re K.L., 2014 MT 28, ¶ 14, 373 Mont. 421, 318 P.3d 691). “In the

context of parental rights cases, clear and convincing evidence is the requirement that a

preponderance of the evidence be definite, clear, and convincing.” In re R.L., ¶ 12 (citing

In re K.L., ¶ 14). This Court reviews a district court’s findings of fact for clear error and

its conclusions of law for correctness. In re M.V.R., 2016 MT 309, ¶ 23, 385 Mont. 448,

384 P.3d 1058.




                                             4
¶7     Mother, for the first time on appeal, asserts Child should not have been removed

and intervention by the Department was not warranted. Neither Parent objected to the

Department’s intervention and both Parents stipulated to emergency protective services,

adjudication of Child as a YINC, and TLC to the Department. Since neither Parent

preserved this claim, Mother now seeks plain error review.2 Although the asserted error

implicates a fundamental right—the right to parent one’s child—Mother has failed to

establish plain error review is warranted. At the outset of this matter, Parents were each

appointed separate legal counsel and had full opportunity to contest intervention,

adjudication, and custody. Instead, they stipulated to the relief sought by the Department.

Through Parents’ failure to contest or object to intervention, adjudication, and custody

throughout the case, Parents have waived their right to appeal the appropriateness of

intervention, adjudication, or custody. The District Court’s acceptance of the Parents’

stipulation did not constitute a manifest miscarriage of justice, leave unsettled the question

of fundamental fairness of the proceedings, or compromise the integrity of the proceedings.

¶8     Parents next argue there was insufficient evidence to support termination of their

parental rights pursuant to § 41-3-423(2)(e), MCA, as the Department did not enter

certified copies of the Utah court orders terminating their parental rights to eight other

children.



2
  Plain error review is invoked sparingly, on a case-by-case basis, and applied only if the error is
plain and we are firmly convinced that failing to review would result in a manifest miscarriage of
justice, leave unsettled the question of fundamental fairness of the proceedings, or compromise the
integrity of the judicial process. In re B.J.J,, 2019 MT 129, ¶ 27, 396 Mont. 108, 443 P.3d 488.

                                                 5
¶9     Pursuant to § 41-3-609(1)(d), MCA, a “court may order a termination of the

parent-child relationship upon a finding established by clear and convincing evidence” the

parents have “subjected a child to any of the circumstances listed in 41-3-423(2)(a) through

(2)(e).” The circumstance provided for in § 41-3-423(2)(e), MCA, applies when a parent

has:

       had parental rights to the child’s sibling or other child of the parent
       involuntarily terminated and the circumstances related to the termination of
       parental rights are relevant to the parent’s ability to adequately care for the
       child at issue.

To establish the circumstances of § 41-3-423(2)(e), MCA, the State is not required,

although it may have been preferable, to enter certified copies of court orders terminating

Parents’ rights to other children, but rather must establish such by clear and convincing

evidence. See In re R.L., ¶ 12. Here, the record contains substantial, unrebutted evidence,

including Father’s admission3 of such, that the circumstances of § 41-3-423(2)(e), MCA—

involuntary termination of parental rights to eight of Child’s siblings occurred in Utah in

2013 under similar circumstances to those impairing Parents’ ability to care for Child—

were met. The evidence is not only clear and convincing but overwhelming. Prior to

appeal, throughout all of the proceedings, Parents did not seriously contest that the prior

terminations occurred and their appeal in this regard is disingenuous at best.


3
  While Father testified their rights to eight other children were terminated in Utah, he asserted he
did not recall if the terminations were involuntary. Such lack of recall does not negate Father’s
admission in that the involuntary terminations were asserted and relied upon by the Department
from the outset of this case. Parents did not object to or rebut Child Protection Specialist (CPS)
Burk’s initial affidavit which included averments that Parents’ parental rights to eight of Child’s
siblings had previously been involuntarily terminated in Utah.

                                                 6
¶10    Finally, Parents assert the Department deprived them of fundamentally fair

proceedings by failing to provide reasonable efforts for reunification without first obtaining

a court order permitting such. From our review of the record, we are not persuaded by this

argument. At the outset of the case, CPS Burk arranged visitation between Child and

Parents. While it could be argued that the frequency of visitation was not ideal to promote

bonding with a newborn, the Parents did not even attend the visitation arranged,

no-showing for several visits and arriving inappropriately late to others. Despite at times

exhibiting behaviors consistent with drug or alcohol use—such as nodding off while

holding Child and smelling of alcohol—Parents contended they no longer had drug or

alcohol issues and refused Department requests for UA testing without a court order

requiring such. Within approximately a month of adjudication, the Department sought to

be relieved of providing preservation/reunification services and sought termination of

Parents’ parental rights. While the Department sought this, it continued to provide

engagement services, which constituted reasonable reunification efforts under the

circumstances created by the Parents.

¶11    Jennifer Hoerauf, CPS Regional Administrator, took over the case upon the

Department’s filing for termination and to be relieved of providing further reunification

services. She testified to the Department’s extensive efforts to engage Parents while

awaiting a ruling on the Department’s request to not provide reasonable efforts. Despite

Parents’ numerous no-shows, the Department continued to offer family visits with gas

vouchers to cover transportation costs. Following missed visits, CPS Hoerauf attempted


                                              7
to reach Parents via telephone—though their contact telephone was frequently

disconnected—and sent them letters.         She even tried to connect with them through

Facebook. Only after Parents missed several visits was the determination made to move

Child from close proximity to Parents to a foster placement in the home of her siblings.

This determination was made in an attempt to preserve Child’s family bonds with siblings

as Parents were not productively engaging with Child or the Department.

¶12    Further, CPS Hoerauf personally met with Parents to explain the Department’s basis

for seeking not to provide services and termination of parental rights. She discussed in

detail the Department’s concerns—history of drug use, housing instability, and prior

established inability to care adequately for their children resulting in multiple

terminations—and what actions Parents needed to demonstrate they had changed their

conduct and circumstances which impaired their ability to provide appropriate care for their

children. Despite being offered the opportunity to demonstrate they had addressed the

concern for ongoing drug use, Parents refused to engage with Department-requested UA

testing.4 After discussing with CPS Hoerauf what would be needed for them to demonstrate

they had changed their lives and addressed the conduct and conditions which resulted in

the prior terminations of their parental rights, the Parents did not request additional services

or assistance of the Department. Quite the opposite occurred. The record demonstrates



4
 The drug testing of record did nothing to allay the Department’s concerns in this regard—showing
Mother testing positive for methamphetamine upon delivery of a subsequent child in February
2020, Father admitting in February 2020 he would be positive for methamphetamine, and Mother
testing positive for methamphetamine on August 16, 2019.

                                               8
Parents failed to acknowledge any parenting deficits or need to engage in any services and

refused to do so without a court order. The record also demonstrates a significant lack of

engagement in the most basic aspects of successful parenting. Parents consistently missed

scheduled visitations and failed to maintain contact with the Department. Since their last

visit in mid-July of 2019, Parents did not contact the Department or make any further

inquiry about Child’s welfare despite CPS Hoerauf’s efforts to reach them via letters of

August 1, 2019, September 4, 2019, and September 13, 2019, and email communication to

their counsel advising of Parents’ lack of participation. Parents did not request the court

order a treatment plan on an interim basis pending ruling on the Department’s request to

not provide further reunification services or request assistance or services directly from the

Department. Instead, the Parents disappeared, quitting all engagement, requiring the

Department to seek continuance of the termination hearing in order to serve parents by

publication.

¶13    “What constitutes reasonable efforts is not static or determined in a vacuum, but

rather is dependent on the factual circumstances of each case—the totality of the

circumstances—including a parent’s apathy and/or disregard for the Department’s attempts

to engage and assist the parent.” In re R.L., ¶ 22. Although the Department was seeking

an order from the court permitting it to discontinue reunification services and did not offer

Parents formal treatment plans, the Department continuously offered Parents services and

engagement which they actively resisted. Parents’ apathy and/or active resistance to

engagement with the Department, does not constitute failure on the Department’s part to


                                              9
provide reasonable efforts. Under the totality of circumstances in this case, the Department

provided reasonable efforts to avoid removal and to reunify Parents with Child until

receiving the court’s order discontinuing its requirement to do so. Had Parents participated

in good faith with the Department’s engagement services, their arguments now would

perhaps be more availing.

¶14    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review.

¶15    Affirmed.


                                                 /S/ INGRID GUSTAFSON


We concur:

/S/ MIKE McGRATH
/S/ LAURIE McKINNON
/S/ JAMES JEREMIAH SHEA
/S/ DIRK M. SANDEFUR




                                            10